Citation Nr: 1312568	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2010, the Board remanded this matter for additional development.  The claim has been returned to the Board for further appellate review.


FINDINGS OF FACT

Evidence received since the RO's April 2004 rating decision, while new, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and does not raise a reasonable possibility of substantiating the claim for service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The RO's April 2004 rating decision that denied the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a low back disability have not been met.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Here, the RO sent a June 2007 VCAA letter that informed the Veteran of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that a low back disability occurred in or was caused by his active service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect to the Veteran's petition to reopen his claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).   

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.   In this regard, the RO requested treatment records from the Veteran's prior employer for a work related back injury as identified by the Veteran; however, in January 2012, the company responded that they had no such records to satisfy the request.  VA has obtained examinations in April 2008 and in January 2011.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and material evidence

In an April 2004 rating decision, the RO denied a claim for service connection for a low back disability, then characterized as traumatic injuries, lumbosacral spine, with chronic strain and degenerative disk disease L2-L4, on the basis that the evidence failed to show a chronic low back disability at the time of discharge.  In addition, there was no evidence that the Veteran's currently diagnosed low back disability was incurred in or caused by his active service.  

Evidence considered at the time of this decision include the Veteran's service treatment records, private medical records from Kunerth Chiropractic Inc., an October 2003 VA examination report and opinion, and the Veteran's statements.  

In his July 2003 statement, the Veteran asserted that in the summer of 1976, while stationed at Fort Campbell, Kentucky he suffered an injury to his back while working on a truck.  He was struck in his lower back, pushed up into the tailgate and landed back on the towing pintail.  The Veteran stated that he was seen at the unit dispensary and was told he had a bruise on his lower back.  Ever since the accident, he had been plagued with lower back problems.  He contended that this was the only major trauma to this area.  

Kunerth Chiropractic records from March 2000 to October 2001 note that the Veteran complained of low back and some upper back pain with no recent trauma noted in March 2000.  An October 2001 record noted  that the Veteran complained of acute low back pain after a work injury.  

An October 2003 VA examination report notes that the Veteran reiterated his assertions as to the accident in service.  Since his discharge he has only seen chiropractors and his family physician.  X-rays were taken and he was diagnosed with traumatic injuries, lumbosacral spine with chronic strain and degenerative disk disease L2 through L4, with residual.  

Although the Veteran was notified of the April 2004 rating decision that denied service connection for a low back disability, he did not submit a notice of disagreement within one year of the decision.  Therefore, the April 2004 rating decision is final.  38 C.F.R. § 20.1103.

As discussed above, the Veteran sought to reopen his claim in September 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board must consider that question because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO may have determined is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the appellant's claim.  Pertinent evidence added to the record since the April 2004 final RO decision includes a November 2006 MVH-Hasting admission record in which the Veteran reported he has had pain in his lower back since 1976 when a water trailer fell on his back and VA medical records showing evaluation and treatment for complaints of low back pain.   A November 2006 VA feet examination report reflects that the Veteran reported two work related injures to his back:  one in 1988 where he pulled all the muscle in his back and was out of work for two months under physical therapy and medical treatment and another in 1999 or 2000 when he fell over pallets at work and landed on boxes.  He pulled all the muscles in his back.  The VA examiner opined that the Veteran's current back condition, diagnosed as DDD lumbar spine with new finding L4 spondylolysis, is more likely related to his history of work related injuries.   

A January 2011 VA examination report reflects that the examiner reviewed the claims file and noted pertinent service treatment records and post service medical records regarding the Veteran's low back complaints.  The VA examiner opined that the Veteran's diagnosis of severe DDD at L5-S1 associated with spondylolysis and minimal grade 1 spondylolisthesis is less likely than not (less than 50/50% probability) related to active duty status.  The VA examiner further explained that the Veteran sustained an acute lumbar strain and local contusion in service and that both of these were time limited conditions which would resolve without the potential for subsequent degenerative changes of the lumbar spine.  Physical examinations in 1982 and 1986 demonstrated no physical abnormalities of the spine, even though the history in 1986 indicated that the Veteran still complained of back pain with heavy lifting.  The examiner noted that post service the Veteran was involved in a truck accident where he sustained an acute back injury and a second incident, sustaining two separate back injuries.  Worker's compensation claims were paid for both incidents.  Current x-rays of the lumbosacral spine show DDD at L5-S1 associated with spondylolysis and grade 1 spondylolisthesis, unchanged from December 2006 x-rays.  The VA examiner opined that given the 24+ years since separation from active duty, aging and the two intervening interceding back injuries after separation from active duty more likely account for the current low back condition than does the acute strain and contusion sustained while in active duty.  

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.   38 C.F.R. § 3.156(a) (2012); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the new evidence associated with the claims file since the final April 2004 rating decision, does not relate to any unproven element of the previously denied claim.  In this regard, none of the new evidence suggests that any low back disability is etiologically due to the Veteran's active service.  There has been no competent medical evidence linking the Veteran's low back disability to service, to include any injuries sustained therein.  Rather, there are only negative VA opinions of records.   Furthermore, there is no evidence that the Veteran had a chronic low back disability in service.  On the contrary, the VA examiner found that the lumbar strain and local contusion in service were time limited conditions that would resolve without resulting in subsequent degenerative changes.  The Veteran's statements are merely reiterations of prior contentions.  Furthermore, while the Veteran is competent to report his symptoms, the etiology of any low back disability is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

In a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA. Shade, 24 Vet. App. at 110. 

Here, unlike in Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  In the instant case, as noted in detail above, the new evidence of record is not found to be material as it does not relate to an unestablished fact necessary to substantiate the claim.  The Veteran needed to provide the Board with evidence to substantiate the missing holes of his claim, such as evidence of a chronic low back disability in service or a medical nexus opinion relating his low back disability to his service, and/or records dated closer to his service separation showing low back symptoms to demonstrate continuity.  When considering the newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  Rather, the Veteran needed to provide evidence of either chronicity or continuity of symptomatology of a relationship between the Veteran's low back disability and military service, and evidence has not been submitted as to either.  Id.  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the request to reopen the claim for entitlement to service connection for a low back disability is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a low back disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


